DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is a First Office Action Non-Final Rejection on the merits.
Claims 1 – 20 are currently pending and considered below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Owenchko (US 2019/0035148) in view of Osterwood et al. (Hereinafter Osterwood) (US 2016/0227193).
	
As per claim 1, Owechko teaches elements of: a method for obstacle detection and navigation of a vehicle using resolution- adaptive fusion, the method comprising: 
performing, by a processor, a resolution-adaptive fusion of at least a first three- dimensional (3D) point cloud and a second 3D point cloud to generate a fused, denoised, and resolution-optimized 3D point cloud that represents an environment associated with the vehicle, wherein the first 3D point cloud is generated by a first-type 3D scanning sensor and the second 3D point cloud is generated by a second-type 3D scanning sensor, and wherein the second-type 3D scanning sensor includes a different resolution in each of a plurality of different measurement dimensions relative to the first-type 3D scanning sensor (See at least abstract, paragraph 3, 4, 8 and 38 - 39; via generating a resolution adaptive mesh for 3-D metrology of an object includes receiving point cloud data from a plurality of sensors. The point cloud data from each sensor defines a point cloud that represents the object. Each point cloud includes a multiplicity of points and each point includes at least location information for the point on the object. The method also includes determining a resolution of each sensor in each orthogonal dimension based on a position of each sensor relative to the object. The method additionally includes generating a surface representation of the object from the point clouds using the resolutions of each sensor. The surface representation of the object includes a resolution adaptive mesh corresponding to the object for metrology of the object. Generating the surface representation includes fitting a mesh 
the fused, denoised, and resolution-optimized 3D point cloud (See at least abstract, paragraph 3, 4, 8 and 38 – 39).
However, Owechko does not explicitlyt each element of detecting obstacles and navigating the vehicle.
Osterwood teaches element of: detecting obstacles and navigating the vehicle (See at least paragraph 2; via three dimensional (3D) sensing is useful in many domains and environments. It allows robots, autonomous vehicles, and remotely operated vehicles to safely navigate and traverse terrain, avoiding static obstacles like trees, structures, and drop offs and dynamic obstacles like people, animals, and vehicles. 3D sensing also enables mapping of a robot's local environment and larger scale mapping of larger surrounding areas. In industrial 
Owechko and Osterwood are in analogous art of using 3D point cloud via LiDAR and other sensors and detecting objects using 3D point cloud.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include detecting obstacles and navigating the vehicle as taught by Osterwood in the system of Owechko, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 2, Owechko and Osterwood teach elements of: 
generating a first volumetric surface function by performing a 3D convolution of each measured point from a plurality of measured points of the first 3D point cloud with an associated 3D point spread function of the first-type 3D scanning sensor for representing an uncertainty in a spatial location of each measured point, wherein the first volumetric surface function incorporates a resolution of the first-type 3D scanning sensor (Owenchko, See at least paragraph 5 and 38 – 40); and 
generating a second volumetric surface function by performing a 3D convolution of each measured point from a plurality of measured points of the second 3D point cloud with an associated 3D points spread function of the second-type 3D scanning sensor for representing an uncertainty in a spatial location of each measured point, wherein the second volumetric surface function incorporates a resolution of the second- type 3D scanning sensor (Owenchko, See at least paragraph 5 – 6 and 38 – 40).  

As per claim 3, Owechko and Osterwood teach elements of: 
wherein said performing the resolution-adaptive fusion further comprises forming a 3D composite volumetric surface function by multiplying or adding the first volumetric surface function for the first-type 3D scanning sensor and the second volumetric surface function for the second-type 3D scanning sensor, wherein inaccurate point cloud data from one type 3D scanning sensor will be compensated by accurate point cloud data from the other type scanning sensor by said forming the 3D composite volumetric surface function (Owenchko, see at least abstract).  

As per claim 4, Owechko and Osterwood teach elements of: 
wherein said forming the 3D composite volumetric surface function comprises adding the first volumetric surface function and the second volumetric surface function in response to a condition that causes one of the 3D scanning sensors to be ineffective (Owenchko, see at least abstract and paragraph 38 – 39).  

As per claim 5, Owechko and Osterwood teach elements of: 
wherein said forming the 3D composite volumetric surface function comprises multiplying the first volumetric surface function and the second volumetric surface function to enhance a resolution for detecting an obstacle in the environment associated with the vehicle compared to using a volumetric surface function of only one of the 3D scanning sensors (Owenchko, see at least abstract and paragraph 5 – 6 and 17).  

As per claim 6, Owechko and Osterwood teach elements of: 


As per claim 7, Owechko and Osterwood teach elements of: 
thresholding comprises incrementing a threshold value over a preset range of values to determine the threshold value that maximizes a number of edges in a two-dimensional (2D) edge map of the iso-contour of the 3D composite volumetric surface function (Owenchko, see at least figure 1, paragraph 12 – 13, and 52).

As per claim 8, Owechko and Osterwood teach elements of: 
wherein said performing the resolution-adaptive fusion further comprises resampling the iso-contour of the 3D composite volumetric surface function on a uniform grid to form the fused, denoised, and resolution-optimized 3D point cloud (Owenchko, see at least figure 3 and paragraph 44).  

As per claim 9, Owechko and Osterwood teach elements of: 
 presenting a representation of the environment associated with the vehicle using the fused, denoised, and resolution- optimized 3D point cloud (Owenchko, see at least paragraph 3, 4, 8 and 38 – 39, Osterwood, see at least paragraph 2, 56 – 57, and 139).  

As per claim 10, Owechko and Osterwood teach elements of: 
using the fused, denoised, and resolution-optimized 3D point cloud to detect and avoid the obstacles by the vehicle (Owenchko, see at least paragraph 3, 4, 8 and 38 – 39, Osterwood, see at least paragraph 2, 56 – 57, and 139).  

As per claim 11, Owechko and Osterwood teach elements of: 
generating a sequence of fused, denoised, and resolution-optimized 3D point clouds  (Owenchko, see at least paragraph 3, 4, 8 and 38 – 39); and
tracking a moving obstacle from among the obstacles using the sequence of fused, denoised, and resolution-optimized 3D point clouds (Owenchko, see at least paragraph 3, 4, 8 and 38 – 39, Osterwood, see at least paragraph 2, 56 – 57, and 141).  

As per claim 12, Owechko and Osterwood teach elements of: 
wherein the first-type 3D scanning sensor comprises one of a radar, a stereo vision sensor, a monocular vision sensor, or a LIDAR sensor, and wherein the second-type 3D scanning sensor comprises a different-type sensor from the first-type 3D scanning sensor (Owenchko, see at least paragraph 38 – 39).

	Claims 13 – 20 have same or substantially similar claim limitations of claims 1 – 12. Therefore, claims 13 – 20 are rejected under same rationales of claims 1 – 12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liu et al. (US 2018/0364731) discloses monocular modes for autonomous platform guidance system with auxiliary sensors.
Boysel et al. (US 2019/0064364) discloses methods and systems for motion determination of sensor elements in sensor systems using mems imus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110. The examiner can normally be reached M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/            Primary Examiner, Art Unit 3662